DETAILED ACTION
This office action is in response to the application filed August 29, 2019 in which claims 1-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Shoe with Knitted Outer Sole.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to recite all recited claim limitations including at least “wherein the plurality of knobs and the plurality of recesses are separately constructed prior to the engagement,” as recited in claim 1.  No new matter should be entered.

Claim Objections
Claim 5 is objected to because of the following minor informalities:  Claim 5 recites the limitation “wherein the plurality of stability elements form a ground-contacting portion of the outer sole.”  However, for further clarity, Examiner respectfully suggests that Applicant amend the claim to recite, for example, “wherein the plurality of stability elements are configured to form a ground-contacting portion of the outer sole.”
  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. DE 102013207156.6, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 
The prior filed application does not provide support for the limitation “wherein the plurality of knobs and the plurality of recesses are separately constructed prior to the engagement,” as recited in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 9 impermissibly claims “a ground surface” as a part of the invention.  Examiner respectfully suggests that this rejection may be overcome by including language such as “configured to” or “adapted to.”  For example, “wherein the insert is configured not to directly contact a ground surface.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 13, 16-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,353,626 Otis et al. (Otis) in view of USPN 5,799,418 Davis.
Regarding claim 1, Otis discloses an article of footwear (10) including an upper (12) and an outer sole (38), the article of footwear comprising:
a first texile material forming at least a portion of the upper (col. 2, lines 24-46);
a second knitted material forming a knitted outer sole (col. 2, lines 47-54); and 
an insert (40) having a profile with a plurality of knobs (42) extending away from a bottom surface of the insert (see especially Figs. 2-3; col. 2, lines 55-60), wherein the insert is positioned adjacent to the second knitted material of the outer sole on an inside see especially Figs. 2-3; col. 2, lines 47-60); 
wherein the plurality of knobs of the insert engage with a plurality of recesses extending away from an outsole bottom surface of the outer sole (see especially Figs. 2-3; col. 2, lines 47-60); 
wherein the plurality of knobs and the plurality of recesses are separately constructed prior to the engagement (col. 2, lines 47-60); and 
wherein a non-planar contour of the plurality of recesses is shaped by a three-dimensional knit profile of the second knitted material to form traction elements in the outer sole, and wherein the insert is covered by the outer sole (see especially Figs. 2-3; col. 2, lines 47-60; inasmuch as currently claimed, the second knit material of outer sole 38 acquires a three-dimensional knit profile corresponding to the ribs 44 and knobs 42 of insert 40 when outer sole 38 is disposed over insert 40).
Otis discloses the upper including a high pile textile fabric or other choice of materials (col. 2, lines 24-46).
Otis does not expressly disclose the first material as being a first knit material.
However, Davis teaches an article of footwear (10) similar to that of Otis that includes a high pile textile material (18) that is a knit material (col. 2, line 55 – col. 3, line 13).
Otis and Davis teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art to configure the upper of Otis to include a first material that is a high pile knit material as taught by Davis because Davis teaches that this configuration is known in the art and would provide suppleness to the article of 
Regarding the limitation “wherein the plurality of knobs and the plurality of recesses are separately constructed prior to the engagement,” Examiner respectfully notes that claim 1 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

Regarding claim 2, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the plurality of recesses comprise a plurality of stability elements (see Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis).
Regarding the limitation “formed when a plurality of yarns are mechanically manipulated to form the second knitted material during a knitting process,” Examiner respectfully notes that claim 2 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

Regarding claim 3, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the plurality of yarns comprise at least one rubberized yarn (col. 2, lines 47-54 of Otis; inasmuch as currently claimed, when plastic or rubber insert 40 is molded to outer sole 38 of Otis, the yarns comprising outer sole 38 could be considered to be “rubberized”).

Regarding claim 4, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the plurality of stability elements are arranged substantially transversely to a longitudinal axis (see  Fig. 3 of Otis; Examiner respectfully notes that claim 4 does not recite any point of reference regarding the location or orientation of the “longitudinal axis” in relation to the outer sole and that the term “substantially transversely” is very broad).

Regarding claim 5, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the plurality of stability elements form a ground-contacting portion of the outer sole (see Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis).

Regarding claim 8, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the plurality of stability elements increase traction of the outer sole (col. 2, lines 47-60 of Otis).

Regarding claim 9, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the insert is configured not to directly contact a ground surface (see especially Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis).

Regarding claim 10, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the second knit material has a three-dimensional knit profile (see especially Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis; the second knit material of outer sole 38 acquires a three-dimensional knit profile corresponding to the ribs 44 and knobs 42 of insert 40 when outer sole 38 is disposed over insert 40).
Regarding the limitation “shaped by a knit architecture of the second knitted material,” Examiner respectfully notes that claim 10 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

Regarding claim 13, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the first knitted material comprises a first yarn and the second knitted material comprises a second yarn (inasmuch as currently claimed, the first and second knit materials will each necessarily be formed with yarns; Examiner respectfully notes that claim 13 does not recite any particular structural requirements for the first and second yarns).

Regarding claim 16, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear wherein the second yarn is integrally connected to a rubber or plastic material through molding (col. 2, lines 46-60 of Otis).

However, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect that the second yarn would be more water-repellant than the first yarn because the second yarn is at least partially impregnated by the rubber or plastic material which would leave less space within the yarn fibers to absorb water.  It would further have been obvious to one of ordinary skill that an outer sole layer comprising water-repellant yarns would provide extra protection from the foot of a wearer getting wet when the wearer walks on wet ground.

Regarding claim 17, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear wherein the second yarn is integrally connected to a rubber or plastic material through molding (col. 2, lines 46-60 of Otis).
The modified invention of Otis does not expressly teach an article of footwear wherein the first knitted material is more permeable to air than the second knitted material.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect that the first knitted material would be more permeable to air than the second knitted material because the second knit material is at least partially impregnated by the rubber or plastic material which would block airflow.  It would further have been obvious to one of ordinary skill that an article of footwear with an air permeable upper and a less air permeable outer sole would provide both comfort and protection for the foot of a wearer.

Regarding claim 18, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the second knitted material is arranged so that wales of the second knitted material run substantially transversely to a longitudinal axis of the outer sole (the second knit material will necessarily have are large number of wales throughout its structure, at least some of these wales will necessarily be expected to run “substantially transversely” to a longitudinal axis of outer sole 38 of Otis; Examiner respectfully notes that claim 18 does not recite any point of reference regarding the location or orientation of the “longitudinal axis” in relation to the outer sole and that the term “substantially transversely” is very broad).

Regarding claim 21, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the outer sole is reinforced with a polymer material (see Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis; outer sole 38 of Otis is reinforced by insert 40 which comprises a polymer material).

Regarding claim 23, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) further teaches an article of footwear wherein the second knitted material is at least partially immersed with rubber or polymer (see Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis).
Regarding the limitation “at least partially immersed in at least one of a rubber bath or a polymer bath,” Examiner respectfully notes that claim 23 is being treated as a see MPEP 2113).
Examiner respectfully notes that the limitation “to increase a rigidity of the second knitted material” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified invention of Otis discloses the structure of second knitted material as claimed, there would be a reasonable expectation for the article of footwear to perform such function.

Claims 6, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of US Pub No. 2014/0245634 Podhajny.
Regarding claim 6, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear comprising a plurality of yarns.
The modified invention of Otis does not expressly teach an article of footwear wherein the plurality of yarns comprise at least one partially melted yarn.
However, Podhajny teaches an article of footwear comprising a plurality of yarns wherein the plurality of yarns comprise at least one partially melted yarn (paras. 0053).
Otis, Davis, and Podhajny teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis to include at least one partially melted yarn as taught by Podhajny because Podhajny teaches that this para. 0053).

Regarding claim 7, the modified invention of Otis (i.e. Otis in view of Davis and Podhajny, as detailed above) further teaches an article of footwear wherein the second knitted material has a three-dimensional knit profile (see especially Figs. 2-3 of Otis; col. 2, lines 47-60 of Otis; inasmuch as currently claimed, the second knit material of outer sole 38 acquires a three-dimensional knit profile corresponding to the ribs 44 and knobs 42 of insert 40 when outer sole 38 is disposed over insert 40).
Regarding the limitation “shaped by hardening the at least one partially melted yamn around a mold,” Examiner respectfully notes that claim 7 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

Regarding claim 22, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear wherein the second knitted material comprises a plurality of yarns.
The modified invention of Otis does not expressly teach an article of footwear wherein the second knitted material comprises a thermoplastic yarn.
However, Podhajny teaches an article of footwear comprising a plurality of yarns comprising a thermoplastic yarn (paras. 0053).
para. 0053).

Claims 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of US Pub No. 2012/0255201 Little.
Regarding claim 11, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.
The modified invention of Otis does not expressly teach an article of footwear wherein the first knitted material and the second knitted material are formed as a one-piece knitted material.
However, Little teaches an article of footwear wherein a first knitted material and a second knitted material are formed as a one-piece knitted material (paras. 0027, 0050).
Otis, Davis, and Little teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis such that the first and second knitted materials are formed as a one-piece knitted material as taught by para. 0012).

Regarding claim 19, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.
The modified invention of Otis does not expressly teach an article of footwear wherein at least one of the first knitted material and the second knitted material is weft-knitted.
However, Little teaches that it is known in the art to use weft-knitted materials in articles of footwear (para. 0032).
Otis, Davis, and Little teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis wherein at least one of the first knitted material and the second knitted material is weft-knitted as taught by Little because Little teaches that this configuration is known in the art and beneficial for providing elasticity to the knitted material (para. 0032).  It would further have been obvious to one of ordinary skill in the art that a first knitted material having increased elasticity would provide comfort for the wearer.

Regarding claim 20, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.

However, Little teaches that it is known in the art to use warp-knitted materials in articles of footwear (para. 0032).
Otis, Davis, and Little teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis wherein at least one of the first knitted material and the second knitted material is warp-knitted as taught by Little because Little teaches that this configuration is known in the art and beneficial for providing good durability characteristics (para. 0032).  It would further have been obvious to one of ordinary skill in the art that a second knitted material having increased durability would provide wear resistance for the article of footwear.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of the blogpost “Binding Off,” written by Kathleen Cubley posted November 23, 2009, retrieved by Examiner on May 20, 2021 at https://www.interweave.com/article/knitting/binding-off-intermediate-and-advanced-techniques/ and appended to this Office Action (the Binding Off Blog).
Regarding claim 12, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.
The modified invention of Otis does not expressly teach an article of footwear wherein the second knitted material comprises a different binding than the first knitted material.
see especially page 1 of 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis so that the first and second knitted materials comprise different bindings because the Binding Off Blog teaches that such a configuration can impart different performance characteristics to different knitted materials (see especially page 1 of 10).  It would further have been obvious to one of ordinary skill in the art that, for example, giving the first knitted material a binding with increased elasticity would be beneficial for providing more stretch in the upper which would lead to more comfort for the wearer while giving the second knitted material a binding with lower elasticity would provide more stretch-resistance for the outer sole, thereby imparting strength characteristics.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of US Pub No. 2014/0137434 Craig.
Regarding claim 14, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.
The modified invention of Otis does not expressly teach an article of footwear wherein the second yarn is thicker than the first yarn.
However, Craig teaches an article of footwear (100) comprising first and second knitted materials having first and second yarns, respectively, wherein the second yarn is thicker than the first yarn (see Fig. 8; para. 0045).
para. 0045).  It would further have been obvious to one of ordinary skill in the art that thicker second yarns would provide additional cushioning under the foot of a wearer, making the footwear more comfortable for the wearer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of US Pub No. 2003/0227105 Paratore et al. (Paratore).
Regarding claim 15, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear the second yarn is integrally connected to a rubber or plastic material through molding (col. 2, lines 46-60 of Otis).
The modified invention of Otis does not expressly teach an article of footwear wherein the second yarn is more abrasion-resistant than the first yarn.
However, Paratore teaches an article of footwear that, similarly to Otis, teaches a second yarn is integrally connected to a rubber or plastic material through molding (paras. 0007-0008, 0023, 0062).  Paratore further teaches that such a configuration yields second yarns with increased abrasion resistance (paras. 0007-0008, 0023, 0062).
paras. 0007-0008, 0023, 0062).  It would further have been obvious to one ordinary skill in the art that an article of footwear with an outer sole having increased abrasion resistance would resist wear.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Otis in view of Davis and in further view of USPN 8,151,486 Dua.
Regarding claim 24, the modified invention of Otis (i.e. Otis in view of Davis, as detailed above) teaches an article of footwear having first and second knitted materials.
The modified invention of Otis does not expressly teach an article of footwear wherein the second knitted material is a spacer weft-knitted fabric or a spacer warp-knitted fabric.
However, Dua teaches an article of footwear with a sole including a knitted material that is a spacer weft-knitted fabric or a spacer warp-knitted fabric (col. 7, lines 1-41).
Otis, Davis, and Dua teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Otis such that the second knitted material is a spacer weft-knitted fabric or a spacer warp-knitted fabric as taught col. 8, lines 38-43).  It would further have been obvious to one of ordinary skill in the art that a second knitted material that is a spacer knitted material would provide cushioning and comfort for the wearer.

Regarding claim 25, the modified invention of Otis (i.e. Otis in view of Davis and Dua, as detailed above) further teaches an article of footwear wherein layers of the spacer weft-knitted fabric or the spacer warp-knitted fabric comprise different yarns (col. 8, lines 28-37 of Dua).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, and 11-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, and 21 of U.S. Patent No. 10,834,991. 


PRESENT APPLICATION
USPN 10,834,991
CLAIMS
1
1

2
1

3
1

4
11

5
21

9
1

11
2

12
3

13
4

14
5

15
6

16
7

17
8

18
9

19
12

20
13

21
14

22
15

23
16

24
17

25
18



Claims 1, 3, 6-9, 15, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, and 12 of U.S. Patent No. 10,834,992. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions comprise substantially the same structures.  For example, claim 1 of the present application as well as claim 1 from U.S. Patent No. 10,834,991 each claim first and second knitted materials forming an upper and outer sole, respectively, and an insert with a plurality of knobs that engage with a plurality of recesses extending away from a bottom surface of the outer sole.

PRESENT APPLICATION
USPN 10,834,992
CLAIMS
1
1

3
12

6
1

7
1

8
1

9
1

15
4

21
3, 4


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732